03/16/2020



                                                                               Case Number: DA 19-0652




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                      Supreme Court Cause No. DA 19-0652



John M. SHEA,
                 Plaintiff and Appellee,
-vs-
                                                      Order Granting
PAUL BABB,                                     Appellant MMIA’s Unopposed
                  Defendant,                   Motion for Extension of Time to
                                                      File Reply Brief
MONTANA MUNICIPAL
INSURANCE AUTHORITY,

                  Defendant and Appellant,

and
JOHN DOES A-Z,

                 Defendants




       Pursuant to Montana Rule of Appellate Procedure 26(1), Appellant Montana

Municipal Insurance Authority (MMIA) filed an unopposed motion for a 30-day

extension of time in which to file its reply brief. The brief is presently due March

26, 2020.
      MMIA’s motion is GRANTED and its opening brief is now due on or before

April 27, 2020.

      DATED this ______ day of March, 2020.


                             By:




                                     2


                                                               Electronically signed by:
                                                                  Bowen Greenwood
                                                              Clerk of the Supreme Court
                                                                    March 16 2020